IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
            NOS. WR-79,927-02, WR-79,927-03 & WR-79,927-04, WR-79,927-05


                     EX PARTE SAMUEL PROPHET DAVIS, Applicant


                 ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                  CAUSE NOS. 863886-A, 866458-A, 866459-A & 860090-A
                IN THE 179TH DISTRICT COURT FROM HARRIS COUNTY


       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two

aggravated robbery charges, one aggravated kidnapping charge, and one aggravated sexual assault

charge. He was sentenced to fifty years’ imprisonment in each conviction, except for the aggravated

sexual assault case, in which he was sentenced to ninety years’ imprisonment. The First Court of

Appeals affirmed his convictions. Davis v. State, Nos. 01-01-00987-CR, 01-01-00988-CR, 01-01-

00989-CR & 01-01-00990-CR (Tex. App.—Houston [1st Dist.] Aug. 8, 2002) (not designated for

publication).
                                                                                                2

       The trial court made findings of fact and conclusions of law, recommending that relief be

denied. With the exception of Finding of Fact 13 and Conclusion of Law 5, the court’s findings and

conclusions have support in the record. Based on an independent review of the record and the

remaining findings and conclusions, we deny relief.



Filed: May 20, 2015
Do not publish